Case 3:17-cv-00345-RDM-CA Document 55 Filed 10/09/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID GEE, - Civil No. 3:47-cv-345
Plaintiff - (Judge Mariani)
Vv. .
MARY SABOL, et al,

Defendants

 

ORDER

 

, 4
AND NOW, this G day of October, 2020, upon consideration of Defendants’
motion for summary judgment, and it appearing that, as of the date of this Order, Plaintiff

has failed to oppose Defendants’ motion, IT IS HEREBY ORDERED THAT:

1. On or before October 30, 2020, Plaintiff shall file a brief in opposition to
Defendants’ motion for summary judgment. Failure to file an opposition brief
will result in Defendants’ motion (Doc. 49) being deemed unopposed. See
L.R. 7.6.

2. On or before October 30, 2020, Plaintiff shall file a statement of material facts
specifically responding to the numbered paragraphs in Defendants’ statement
of material facts (Doc. 51). See L.R. 56.1.

a. The statement of material facts shall include specific references to the
parts of the record that support the statements and shall comply in all
respects with Local Rule 56.1.
Case 3:17-cv-00345-RDM-CA Document 55 Filed 10/09/20 Page 2 of 2

b. Failure to timely file a statement of material facts in accordance with Local
Rule 56.1 will result in the facts set forth in Defendants’ statement of
material facts (Doc. 51) being deemed admitted. See L.R. 56.1

 
  

 

Robert
United States District Judge
